Reasons for Allowance
	Claims 1-4,6-11,13-18, and 20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Applicant’s terminal disclaimers filed 04/05/2021 and 05/12/2021 have been approved.  


Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 8, and 15. 

The features as recited in independent Claims 1, 8, and 15 “identifying a first set of video segments and a second set of video segments based on the classification, each video segment in the first set of video segments comprising a set of consecutive frames associated with confidence scores greater than a first threshold confidence score and each video segment in the second set of video segments comprising a set of consecutive frames associated with confidence scores greater than a second threshold confidence score; and modifying a progress bar interface element comprising a first color to display highlighted locations within the progress bar interface element that correspond to the first set of video segments in a second color different from the first color and that correspond to the second set of video segments in a third color different from the first and second colors,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176